, -
L ‘1‘4                                                                               233



i              OFFICE     OF    THE   ATTORNEY     GENERAL   OF   TEXAS
                                          AUSTIN

1



         Ronomble D. II.Woodward, Jr.
         chabaaa, Board of Regent8
         vniverrit or Tama
         Kirby 8uiLg
         Dallas, Texar

         Dear Sir;             opinion   HO. o-7482
                               Rbl    Authority 0l Leglela
                                      to levy a tax or to
                                      mom37 out of ffenera
                                      Fund sor erection 0
                                      of the Vnlverelty


                  Ua we in receipt 0
         1946, requeatlng tha oplnlo
         illg questiona




                                                             titution of -88,
                                                             tka, provlaer,as

                                                   ala0 vhen deemed .~.
                                                      iae r0r tb rain-
                                                      vnivera1t7 for
                                                      youth of    the 8tate




                     In accoMa.nce vlth the plain and unmblguoue              provision
                                                                                 ;.
                                                                                        234



Ron.   D. II.   WOOdWrd,   f?.        - ?qe   i




o? the toxar Conrtltutlon above eitea,                     thb maa8       Leglelatun
lr without lutlwritr 01 power to leq                     or to oau8e B0 b8
lbvlti A t&X, Or to *ppPo rlate    maw out of                     tb      @mepal
pfv;gr,“”    for th 8 lrbe ? Ion of bul I!6ingr et                  th8    Walverrlt~
                It   tollowr   that    our aaryer to tin mibmlttea
questlon*murt be uxl ia in             the negative.

                                                  Very   truly   pour0

                                          ATTORRRY
                                                 ORRRRALO? TXXAS


                                              c